Citation Nr: 1526438	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  05-40 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hammertoes with corrective and excision intermediate phalanx toes.  

2.  Entitlement to an initial rating in excess of 20 percent for scars associated with service-connected bilateral hammertoes with corrective and excision intermediate phalanx toes.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993 and from March 2002 to March 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2004 rating decision by the RO in San Diego, California which granted service connection for bilateral hammertoes.

In November 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

During the hearing before the Board, the Veteran indicated that he would obtain private acupuncture records in support of the present claim and that he intended to waiver AOJ review of the same.  The Veteran did in fact submit the additional records but did not submit a waiver of review of the same.  However, the Board observes that the records do not indicate that they are relevant to treatment of the feet.  The file also contains a VA examination report that was added subsequent to the most recent statement of the case but this report is also irrelevant to the present claim.  As the foregoing records are not pertinent to the present claims, the Board may proceed to adjudicate the claims without a waiver of review by the agency of original jurisdiction (AOJ).  

During the pendency of the appeal, in a May 2013 rating decision, the Veteran was granted a separate 20 percent disability rating for scarring associated with his service-connected hammertoes, effective in March 2003.  The Veteran recognizes that the scars evaluation is part and parcel of the ongoing claim, and has expressed his continued disagreement with the rating assigned for that manifestation of the disability.

Further, the Board acknowledges that the Court has determined that a claim for total disability for individual unemployability (TDIU) due to a service-connected disability is part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, such issue is not raised in this case because although the Veteran claims to be unemployable, he claims to be unemployable due to all of his service-connected disabilities, not solely the service-connected hammertoes at issue here.  Additionally, he filed a formal claim for TDIU which was denied by the RO in June 2015; the time for filing an appeal or additional evidence, has not yet expired.  For these reasons, the Board finds that a claim of entitlement to TDIU is not presently at issue. 

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  The documents in Virtual VA are duplicative of those in VBMS.  

The disposition of the claim for a higher initial rating for the hammertoes disability is set forth below.  The claim for a higher initial rating for scars is addressed in the REMAND portion below and is REMANDED to the agency of original jurisdiction (AOJ). 


FINDING OF FACT

Throughout the entire rating period the Veteran's hammertoes on his bilateral feet have been productive of moderate, but not moderately-severe symptoms like pain that limits touching fifth toes to the ground, pressure, corns, callouses, difficulty with ambulation and prolonged standing or walking, and two toes with hammertoe deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for a right foot hammertoe with corrective and excision intermediate phalanx toe has been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5284 (2014).

2.  The criteria for a rating of 10 percent but no higher, for a left foot hammertoe with corrective and excision intermediate phalanx toe has been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS
	
I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, letters dated in January 2008 and June 2008 were sent to the Veteran subsequent to the July 2004 rating decision at issue.  The letters advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for a hammertoe disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  The Board acknowledges that VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  Here, the letters were sent following the rating decision at issue; however, the supplemental SOC (SSOC) reflects readjudication of the claim, curing any potential prejudice as to the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his hammertoe disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for downstream issues such as the initial rating claim here.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for bilateral hammertoes was granted and an initial rating was assigned in the July 2004 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.  As noted in the Introduction above, during the Veteran's hearing before the Board, he indicated that he sought acupuncture treatment for his feet.  He indicated that he would obtain the records for the Board's review.  Indeed, the private acupuncture records were received by VA in January 2015.  Despite the fact that these records do not discuss specific treatment of the Veteran's feet, there is no indication that the Veteran intended to submit different records or that he desired for VA to obtain the records on his behalf.  

Additionally, the Veteran was afforded a VA examination in August 2012.  The Board finds that the examination was adequate as the examiner conducted a thorough interview with the Veteran regarding his history and symptoms as well as the appropriate tests.  

Next, the Veteran was afforded the opportunity to testify before the Board in November 2014.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described his symptoms and the impact of his bilateral hammertoe disability on his activities of daily living and employment.  The undersigned also asked the Veteran if his hammertoe disability had worsened since the last VA examination, to which the Veteran responded that it had not.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Based on the Veteran's testimony that he sought private acupuncture treatment, the undersigned held the record open for 60 days in order to allow the Veteran to submit private treatment records, which as discussed above were associated with the file in January 2015. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  In this regard, his representative suggested an alternative diagnostic code that the Veteran contends better addresses his symptoms.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Accordingly, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his initial rating claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For the reasons explained below, the Board finds that staged ratings are not appropriate in this case. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

In the present case, the Veteran underwent surgery on both feet during service for a hammertoe disability.  He has two hammertoes and has been granted a noncompensable disability rating under Diagnostic Code (DC) 5282.  As discussed in the Introduction above, he is also in receipt of a separate, 20 percent rating, for painful and unstable surgical scars associated with the disability.  As noted above, the scar rating is addressed in the Remand below. 

Diagnostic Code 5282 provides for a 10 percent rating when there is hammertoe disability of all toes on one foot, without claw foot.  As the Veteran only has one hammertoe on each foot, his disability does not meet the criteria for a 10 percent rating under DC 5282.  He contends, however, that he has additional symptoms which are not contemplated under DC 5282 and that an analogous diagnostic code should be applied.  The Board agrees.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

The Board notes that the Veteran's hammertoe disability has been rated continuously for more than 10 years and is therefore, protected by 38 U.S.C.A. § 1159.  Nevertheless, the Board is not attempting to sever service connection for the disability but rather to more appropriately characterize the disability under the appropriate disability rating code.  In Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011), the Federal Circuit held that changing a rating code to more accurately reflect the appropriate disability did not sever service connection of a disability or its rating even when it is protected by 38 C.F.R. § 3.951(b) and 38 U.S.C.A. § 1159, which it is not in this case.  The Federal Circuit indicated that that service connection for a "disability" is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a veteran may be entitled for a service-connected disability.  Here, while not severing the disability rating for the Veteran's service-connected hammertoe disability, the Board will change the rating code from DC 5282 to 5284 in order to more accurately rate the Veteran's right and left foot disabilities.


Here, the Veteran has offered sworn testimony that he has pain and pressure in his foot that is separate from the tender and painful scarring, that is associated with his hammertoe disability.  T. page 10.  He also reported that he rarely touches his fifth toes to the ground.  Id.  He also contends that he has corns and calluses that are associated with the hammertoe disability.  T.  page 6.  He reported that part of the reason he stopped working for the postal service was because of his foot pain and pain wearing shoes.  T. page 20.  When asked how his scar and foot pain were different, the Veteran reported that when he wears socks or any type of a thing that touches the area, the scar, it really bothers him and that he tries to wear sandals instead of shoes.  T. page 12.  During his hearing before the Board, he reported that he used crutches due to both his knee and feet disabilities.  T. page 8. 

The August 2012 VA examination report noted a diagnosis of hammer toes with correction and excision intermediate phalanx fifth toes.  The examiner noted that the Veteran does not have Morton's neuroma, metatarsalgia, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones or any other foot injuries.  The examiner also noted that there was no evidence of any bilateral weak foot.  When asked if the Veteran had any other pertinent physical findings or complications associated with the hammertoe disability, the examiner answered affirmatively and noted that the Veteran has callus formation overlying the surgical scars on the bilateral fifth toes.  

On physical examination, the August 2012 VA examiner noted that the Veteran's posture and gait were within normal limits.  He has offered sworn testimony that his symptoms have remained the same since the August 2012 VA examination.  T. page 11.  

Because he has symptoms that are not described under DC 5282, and none of the foot rating codes adequately address his symptoms the Veteran contends that his disability should be rated analogous to other foot injuries, under DC 5284.  T.  page 4.  The Board agrees. 

In this regard, the Board finds that the Veteran's symptoms reflect moderate foot injury, bilaterally.  The Board finds that the next-higher, 20 percent disability rating for moderately-severe disability is not warranted, however as the Veteran's severe pain associated with shoes and socks touching his hammertoes, is already addressed in the rating for his scarring.  However, the Board finds that the remaining pain, pressure, and calluses, as well as the slightly impaired prolonged ambulation associated with his hammertoes, separate from the scarring, is moderate.  In this regard, the Veteran has not been prescribed any special assistance with ambulation although, during his hearing before the Board, he reported that he used crutches due to both his knee and feet disabilities.  T. page 8.  He also noted that he sometimes uses cane because he does not want to touch his little toes to the ground, due to pain. T. page 10. 

The Board finds that his reported symptoms more nearly approximate the moderate disability rating.  In this regard, the Veteran experiences significant pain when his socks or shoes touch his feet, or when he touches his little toes to the ground.  However, such pain has been compensated in the rating for the painful and unstable scarring.  Additionally, the Board finds that his disability is moderate as he requires some assistive device for ambulation and his prolonged ambulation is limited, due to the pressure, corns and callouses associated with the hammertoe disability on each foot.  However, he does not reach the moderately-severe level as he is able to ambulate and the August 2012 VA examiner noted that his ambulation was only slightly limited.  The Veteran further reported during the hearing that his disability had not worsened since the August 2012 VA examination.  Further, the Veteran's hammertoes have not affected his gait or posture.  In this regard, his gait and posture has been normal throughout the appeal period.  See VA examinations dated in August 2004 (for other issues) and August 2012.  Moreover, although the Veteran has chosen to use assistive devices, the evidence does not indicate that they were prescribed for him.  Further, the Veteran did not report use of an assistive device during the August 2012 VA examination. 

The Board acknowledges that the Veteran has reported experiencing pain at a level 8 or 9 out of 10 when socks or shoes touch his feet, and that he prefers to wear sandals to avoid this pain.  However, such reports of pain are associated with his scarring and are already compensated separately.  Further, the Veteran's pain is alleviated by wearing sandals that do not touch his feet.  For these reasons, the Board finds that the moderate rating encompasses any complaints of pain, pressure, and recurrent callouses and corns that are associated with the hammertoe disability and that are separate from the scarring.  

A higher, 30 percent, rating is not warranted under DC 5276, analogous to severe bilateral flatfoot.  In this regard, the Board acknowledges that the Veteran has pain on manipulation and use as well as callosities, but there is no objective evidence of marked deformity (pronation, abduction, etc), or indication of swelling on use.  

Similarly, a higher rating, is not warranted under DC 5278 for claw foot as the August 2012 VA examiner specifically found that the Veteran does not have claw foot.  The remaining evidence of record does not indicate that the Veteran has all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle or shortened plantar fascia.  Likewise, a higher rating is not warranted under DC 5283 as the August 2012 VA examiner specifically found that there is no evidence of malunion or nonunion or the metatarsal or tarsal bones.  The remaining evidence of record does not indicate otherwise. 

Diagnostic Codes 5277 (bilateral weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), and 5281 (hallux rigidus) are not for application as they do not provide for ratings in excess of 10 percent.  Moreover, the August 2012 VA examiner specifically found that the Veteran does not have these disabilities.  

Further, a higher rating is not warranted under DC 5172 which provides a 20 percent disability rating for amputation of one or two toes with removal of the metatarsal head.  Without metatarsal involvement, a zero percent rating is assigned. In this case, the Veteran's hammertoe surgery did not involve removal of the metatarsal head.  

Additionally, a 20 percent rating is not warranted for arthritis under DC 5003 or 5010 as such has not been shown on X-ray.  See August 2012 VA examination report and X-ray.  

Based on the foregoing, the Board finds that the Veteran is entitled to 10 percent ratings, but no higher, under DC 5284 for moderate foot injury, on each foot. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59. However, after carefully reviewing the evidence, a higher rating is not warranted in light of DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) or Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  In this regard, the above findings fail to demonstrate additional limitations of function so as to warrant a higher rating; rather, even considering all of the Veteran's reports of pain, tenderness, and other symptoms such as a reduced ability to stand and walk for prolonged periods, and touch his fifth toes to the ground, considerable function of the feet was demonstrated.  Therefore, even considering all of the additional factors, his right and left foot hammertoe disabilities have not more nearly approximated the criteria for a higher rating for limited function of the feet. See 38 C.F.R. §§ 4.40; 4.45; 4.49; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  For all of the above reasons, the Board finds that the Veteran is entitled to 10 percent ratings, but no higher, for moderate right and left foot disabilities throughout the entire appeal period.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hammertoe disability; however, the Board finds that his symptomatology has been stable throughout the entire period on appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.

In making the determination in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his hammertoe disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's history and reported symptoms were considered in reaching the conclusion to grant the initial 10 percent rating herein.  Additionally, the competent and credible medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected hammertoe disability.  While the Board has considered the Veteran's statements with regard to the matters he is competent to address, to the extent they are credible, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his hammertoe disability, in reaching its conclusion.   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hammertoes disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology, including but not limited to pain, pressure, calluses, and impairment of prolonged ambulation, is fully addressed by the rating criteria under which such disability is rated.  In this regard, his assigned 10 percent ratings for each foot under the analogous rating code for moderate foot injury, fully contemplate all of the residuals associated with his hammertoe disability.  As discussed above, a separate 20 percent rating for painful scarring has already been assigned.  There are no additional symptoms of his hammertoe disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected hammertoe disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's hammertoe disability is appropriately rated under separate diagnostic codes for scarring as well as the foot disability.  Moreover, the appeal with respect to the scar is addressed in the Remand below.  Thus, no further discussion regarding entitlement to extraschedular rating on the basis of multiple disabilities, is required. 

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, the Board affords the Veteran the benefit of the doubt where necessary in assigning 10 percent ratings for each foot, for the other foot injury symptoms.  However, the preponderance of the evidence is against the assignment of ratings in excess of 10 percent for either foot.  Therefore, the benefit of the doubt doctrine is not applicable with respect to entitlement to ratings in excess of 10 percent.  Thus, entitlement to initial ratings in excess of 10 percent are not warranted.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

An initial 10 percent rating for a right foot hammertoe with corrective and excision intermediate phalanx toe is granted, subject to the law and regulations governing the award of monetary benefits. 

An initial 10 percent rating for a left foot hammertoe with corrective and excision intermediate phalanx toe is granted subject to the law and regulations governing the award of monetary benefits. 



REMAND

With regard to the claim for an increased initial rating for scars, a remand is required. 

In this regard, since the most recent adjudication of the scar rating associated with the hammertoe disability, the Veteran was granted service connection for a scar of the right knee in June 2015 and the period for any appeal of the assigned noncompensable rating has not yet expired.  As the scar rating criteria may provide for a higher rating taking into consideration all of the Veteran's service-connected scars, the Board finds that the ratings for the foot and knee scars are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As any increase in the scar rating for the right knee scar may affect the rating for the scars associated with the hammertoe disability, the present scar claim is deferred. 

Accordingly, the claim is REMANDED for the following action:

The AOJ should undertake any development it determines to be warranted regarding the claim for an increased initial scar rating.  Readjudicate the Veteran's claim for increased initial evaluations for his scars considering all of the service-connected scars.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


